Citation Nr: 0501766	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  02-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from May 1969 to October 1970, including service in 
Vietnam.  He also was a member of the Army National Guard for 
approximately 13 years and he served on active duty in the 
Army from November 1990 to April 1991.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from an August 2001 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied the veteran's claim of entitlement to an 
evaluation in excess of 30 percent for his service-connected 
post-traumatic stress disorder (PTSD).  

In June 2003, a Travel Board hearing was held at the RO 
before the undersigned Acting Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c), (d).  A transcript of that hearing 
has been associated with the claims file.  After that 
hearing, the Board remanded the case to the RO for additional 
development in November 2003; the RO has now returned the 
case to the Board for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in obtaining the information and evidence necessary to 
substantiate his claim.

2.  The veteran's PTSD disability is manifested by anxiety, 
social isolation, irritability, depression, survivor guilt, 
anhedonia, loss of concentration, short-term memory loss, 
nightmares, flashbacks and sleep disturbance; he has a past 
history of alcohol abuse and currently is receiving treatment 
and medication for his PTSD and depression.  

3.  The veteran's global assessment of functioning (GAF) 
scores between 1999 and 2004 ranged from 50-69.

4.  The veteran's PTSD disability is characterized by reduced 
reliability and productivity but not occupational and social 
impairment with deficiencies in most areas.

5.  The disability picture caused by the veteran's PTSD 
disability is not so unusual as to render the application of 
the regular schedular rating provisions impractical.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the schedular criteria for an evaluation of 50 percent, but 
not more, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130 (Diagnostic Code 9411) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran/appellant prevails in either 
event.  However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claim

The veteran contends that his PTSD disability is more 
severely disabling than the current evaluation reflects.  He 
maintains that his PTSD condition warrants an evaluation in 
excess of the currently assigned 30 percent rating.  

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The most current 
evidence of the present level of disability is found in the 
reports from the VA psychiatric examinations conducted in 
July 2001, and April 2004; in VA outpatient treatment 
records dated between January 1999 and May 2002; in the June 
2003 private psychiatrist statement; in the veteran's Travel 
Board hearing testimony; and in various written statements 
provided by the veteran and his representative.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the veteran's VA outpatient treatment records 
reveals that, in January 1999, the veteran reported a 
depressed mood with diminished interest or pleasure, 
insomnia, feeling of guilt and pessimism, forgetfulness and 
nightmares.  In March 1999, he reported severe anxiety and 
survivor guilt and he said that he was re-experiencing a 
traumatic event.  In April 1999, the veteran was given a 
current and past year GAF score of 60.  In May 1999, the 
veteran was admitted for inpatient treatment at a VA facility 
for alcohol abuse; at admission, he stated that his biggest 
problem was Vietnam flashbacks and nightmares.  At the 
conclusion of the substance abuse program, it was noted that 
no suicidal assaultive or antisocial behaviors or 
verbalizations had been exhibited by the veteran while he was 
in the program.  In August 1999, he was accepted into a VA 
PTSD program.  In December 1999, the veteran complained of 
Vietnam nightmares.  The veteran did not receive any specific 
treatment for PTSD between December 1999 and February 2001.  
In April 2001, the veteran complained of middle insomnia and 
frustration with work.  His mood was euthymic, his affect was 
restricted, his speech and motor function were normal and his 
insight and judgment were good.  The clinical assessment in 
July 2001 was that the veteran was somewhat symptomatic with 
continued middle insomnia and irritability as his strongest 
symptoms.  

The July 2001 VA psychiatric examination report indicates 
that the veteran complained of sleep disturbances, nightmares 
and dreams of Vietnam.  He said that was easily irritable and 
that he isolated himself from social interaction.  Mental 
status examination revealed that the veteran was alert and 
oriented times four.  His affect was mildly anxious.  He 
exhibited no flight of ideas or looseness of associations.  
The veteran's higher cognitive functions were intact.  He 
denied suicidal and homicidal ideation.  The VA psychiatrist 
assigned a current GAF score of 69.

In a September 2001 VA outpatient treatment note, the veteran 
reported that he was sleeping better, although his ex-wife 
told him he woke throughout the night, walked in his sleep 
and had bad dreams; he did not recall these things himself.  
His symptoms were otherwise stable; his mood was irritable at 
times, but euthymic.  His affect was constricted and he 
demonstrated some symptoms of hyperarousal.  In December 
2001, the veteran reported that he was not sleeping well due 
to an increase in dreams/nightmares.  He said he sometimes 
forgot to take his medications.  He reported an outbreak of 
anger in which he pulled a gun on someone.  He said he was 
not drinking and reported no anxiety, depression or 
hallucinations.  His insight and judgment were fair to good.  
The assessment was PTSD stable except for increase in dreams.  
Thereafter, there was no treatment or contact with the 
veteran until April 2002, when his ex-wife called and 
reported increased drinking by the veteran.  

The evidence of record includes a written statement from a 
private psychiatrist dated in June 2003.  The psychiatrist 
stated that the veteran was being treated for Major 
Depression and PTSD.  The doctor further stated that the 
veteran was attending clinic on a regular basis and that he 
had been compliant with his prescribed medications.

The veteran and his wife testified at his June 2003 Travel 
Board hearing at the RO.  He said that his symptoms included 
trouble sleeping, nightmares, past marital discord, 
nightmares, waking up in a sweat, wanting to be left alone, 
memory problems, irritability and depression.  See Travel 
Board Hearing Transcript pp. 3-9.  The veteran further 
testified that he would go to work and come home and that's 
all.  He said that he was able to get along with his co-
workers and that when he stopped working he would think about 
Vietnam.  He said that he had to take medication and that he 
thought he was worse than the year before.  See Travel Board 
Hearing Transcript pp. 6-13.  His wife testified that the 
veteran would run out of bed when he was having a nightmare 
and that he couldn't go to the movies because he was 
paranoid.  See Travel Board Hearing Transcript pp. 15-16.

The appellant underwent another VA psychiatric examination in 
April 2004; the examiner reviewed the claims file.  The 
veteran reported limited social contact.  He said that he 
felt irritable and on edge.  He reported that he continued to 
work and denied any difficulties at his job.  The veteran 
stated that had had not undergone psychiatric hospitalization 
and that he took his psychotropic medications.  The veteran 
also stated that he felt that his symptoms were getting worse 
with time; he reported symptoms of nightmares, recurrent and 
intrusive memories, occasional flashbacks, numb feelings, a 
sense of detachment from others, limited social contact, 
chronic sleep difficulties, difficulty with concentration, 
irritability, hypervigilance, startle response, sadness and 
depression, anhedonia, a lack of motivation, a poor energy 
level and passive suicidal ideation without active suicidal 
or homicidal ideation.  On mental status examination, the 
veteran was pleasant, cooperative and engagable.  His eye 
contact was fair.  His grooming was poor to disheveled.  His 
speech was spontaneous with normal rate and rhythm.  No 
psychomotor retardation, fidgeting or objects of anxiety were 
noted.  The veteran reported his mood as good.  His affect 
was tearful.  His thought process was goal-directed.  There 
was no circumstantiality, thought insertion or thought 
broadcasting.  The veteran denied auditory and visual 
hallucinations.  He expressed no delusions and denied 
suicidal and homicidal ideation.  The examiner assigned a 
current GAF score of 50.

Turning to consideration of the veteran's PTSD under the 
rating criteria, the current regulations state that, under 
the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships is to be rated as 70 percent disabling.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  A 
30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 51-60 
rating indicates moderate difficulty in social, occupational 
or school functioning.  See also, Cathell v. Brown, 8 Vet. 
App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the United States Court of Veterans Appeals 
(Court) stated that a "GAF of 50 is defined as ['][s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).[']"  The DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (Fourth Edition) describes a 
41 to 50 rating as involving serious symptoms or any serious 
impairment in social, occupational or school functioning.  
The DSM-IV describes a GAF score of 51 to 60 as reflecting a 
moderate level of impairment, e.g., flattened affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning, 
e.g., having few friends or having conflicts with peers or 
co-workers.  See 38 C.F.R. § 4.130.  The appellant's GAF 
score has basically ranged from 50-69.

Upon review of all the evidence of record, the Board 
concludes that there is enough evidence to support a 
schedular evaluation of 50 percent for the veteran's PTSD.  
The medical evidence shows that the veteran's PTSD 
symptomatology has been severe enough to result in social 
isolation, depressed mood, chronic sleep impairment and mild 
memory loss and severe enough such that the worst GAF score 
assigned by a VA psychiatrist was 50 (in April 2004), and the 
best was 69 back in July 2001.  Furthermore, the veteran's 
PTSD symptoms have resulted in the need for psychiatric 
outpatient treatment and the veteran is on medication.  The 
Board finds that these PTSD symptoms more closely approximate 
the criteria for a 50 percent evaluation. 

However, in light of the evidence of record and the above 
legal criteria, the Board finds that the veteran is not 
entitled to an evaluation in excess of a 50 percent schedular 
rating.  The evidence of record does not establish that the 
veteran demonstrates such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  While the veteran has evidenced anxiety and 
depression, some reduction in concentration and short-term 
memory, some disturbances of motivation and mood and some 
difficulty in establishing and maintaining effective work and 
social relationships, the evidence of record shows that the 
veteran has, by his own account, maintained the same fulltime 
job for more than 20 years, reestablished a relationship with 
his ex-wife, remained sober for the past two years and 
regularly appeared for treatment without any serious 
complaints.  The evidence of record does demonstrate that the 
veteran suffers from such symptoms as depressed mood, anxiety 
and chronic sleep impairment and that he does demonstrate 
reduced reliability and productivity due to some disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships, but 
there is no evidence of suicidal ideation, obsessional 
rituals, illogical speech, panic, periods of violence, or an 
inability to establish or maintain effective relationships.  
Therefore, a 70 percent evaluation is not warranted under the 
rating criteria.  Therefore a 50 percent evaluation, but no 
more, is warranted under the applicable rating criteria.

The April 1999 VA outpatient treatment record indicates a GAF 
value of 60, which shows moderate symptoms and moderate 
difficulty in social and occupational functioning due to 
PTSD, while the April 2004 VA PTSD examination report 
indicates a GAF value of 50, which shows serious impairment 
in social and occupational functioning due to PTSD.  The 
clinical assessments of record are considered persuasive as 
to the appellant's degree of impairment due to PTSD since 
they consider the overall industrial impairment due to his 
psychiatric illness.

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that a schedular rating in excess 
of 50 percent for disability due to PTSD is not warranted.  
Notwithstanding the above discussion, a rating in excess of 
the currently assigned 50 percent evaluation for the 
psychiatric disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the veteran's service-
connected psychiatric disability has presented such an 
unusual or exceptional disability picture at any time as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for a psychiatric disability, but the required manifestations 
have not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required any hospitalization for his PTSD 
and he continues to work fulltime.  The veteran has not 
offered any objective evidence of any symptoms due to the 
PTSD that would render impractical the application of the 
regular schedular standards.  Consequently, the Board 
concludes that the assignment of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

After a thorough review of the evidence of record, the Board 
grants the veteran's claim for an increased evaluation in 
excess of the currently assigned 30 percent for his 
psychiatric disability.  The findings set forth above most 
closely approximate those necessary for the 50 percent 
evaluation.  However, the findings needed for the next higher 
evaluation of 70 percent are not currently demonstrated.

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of the information 
necessary to substantiate his increased rating claim.  The 
April 2002 Statement of the Case included the text of 
38 C.F.R. § 3.159, as well as Diagnostic Code 9411.  VA sent 
the veteran a letter in March 2004, in which he was informed 
of what the evidence had to show to establish entitlement, 
what evidence was still needed and what was VA's duty to 
assist in obtaining evidence for his claim.  Therefore, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the veteran was afforded VA 
psychiatric examinations and his VA medical records have been 
associated with the claims file.  A private psychiatrist 
statement was added to the claims file.  The veteran provided 
testimony at a Travel Board hearing.  The veteran was 
informed about the provisions of the VCAA in the letter sent 
by VA in March 2004, and in the Statement of the Case (SOC) 
issued in April 2002.  The veteran did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  In 
September 2004, the veteran was informed that he could submit 
additional evidence or comment to the Board; no more 
pertinent evidence was thereafter submitted.  The veteran was 
given more than one year in which to submit evidence after 
the RO gave him notification of the provisions of 38 C.F.R. 
§ 3.159.  Therefore, there is no duty to assist that was 
unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim at issue in the 
instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).


ORDER

A 50 percent schedular evaluation for PTSD is granted, 
subject to the regulations governing payment of monetary 
benefits.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


